DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: 
The paragraph bridging pages 5 and 6 of the Specification discloses: “An optional second turbine (136) may be added downstream of the exhaust port turbine (130)…”.  However, the reference numeral “136” is already used to denote “the turbocharger”.  
Appropriate correction is required.

Claim Objections
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In reference to independent claims 1, 6 and 16, the limitation “the combination of said electrical generator, said electronic controller, and the battery are configured to transfer power generated by the turbine to at least one of the battery, a turbocharger, a compressor” in the respective claims render them indefinite because it is unclear how the combination including the battery is meant to transfer power to the battery itself.  
In addition, it is unclear whether the recited turbine (see e.g. line 3 of claim 1) and the recited compressor (see e.g. line 13 of claim 1) are part of the recited turbocharger (see e.g. line 13 of claim 1). 
Claims dependent thereon are also rejected by virtual of their dependence on the independent claims.

Examiner’s Comments
A prior art search was conducted for claims 1, 6, 8 and 16-18 as best understood, and the most relevant prior art found has been made of record.  However, the nature of the issues under 35 U.S.C. 112(b) with regards to independent claims 1, 6 and 16 precludes the indication of allowable subject matter.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176.  The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799